ON SUGGESTION FOR REHEARING EN BANC
(Opinion October 13, 1994, 5 Cir., 1994, 36 F.3d 412)
Dec. 8, 1994
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en bane,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.